Citation Nr: 0914734	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-24 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include venereal warts. 

2.  Entitlement to service connection for migraine headaches 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.  His service personnel records show that he 
received the Purple Heart and is thus, a combat veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002, September 2003, and 
June 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
The case was subsequently transferred to the RO in Phoenix, 
Arizona.    

This case was previously before the Board in September 2008 
at which time the Board reopened the issues of entitlement to 
service connection for a skin disorder to include venereal 
warts and migraine headaches based on the submission of new 
and material evidence and remanded these issues as well as 
the issue of entitlement to service connection for hepatitis 
C for more development.  The Board is satisfied that there 
has been substantial compliance with the remand directives 
and the Board may proceed with review.  Stegall v. West, 11 
Vet. App. 268 (1998).  

As was noted in the September 2008 Board decision/remand, the 
Veteran indicated on a June and December 2004 VA Form 9 that 
he wished to testify at a Board hearing.  A Travel Board 
hearing was scheduled for April 2008 and the Veteran was 
provided notice of this hearing in March 2008.  However, the 
Veteran failed to report to the scheduled hearing and failed 
to explain his absence.  Therefore, the Board hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  The preponderance of the medical evidence does not link 
the Veteran's current skin disorder with his period of 
service.

2.  There is no competent medical evidence linking the 
Veteran's current migraine headaches with his period of 
service or a service-connected disability.


3.  The preponderance of the medical evidence does not link 
the Veteran's current hepatitis C with his period of service.


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder to include 
venereal warts is not established.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Service connection for migraine headaches is not 
established.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a skin 
disorder to include venereal warts, migraine headaches, and 
hepatitis C were incurred during his service with the United 
States Army from September 1967 to September 1970.  
Specifically, the Veteran notes that he experienced skin 
problems and severe headaches in service and contends that he 
has suffered residuals from these disorders ever since 
service.  Alternatively, the veteran has contended that his 
migraine headaches are associated with his service-connected 
PTSD.  With regard to the claim for hepatitis C, the Veteran 
contends that he sustained gun shot wounds and received a 
blood transfusion during emergency surgery during military 
service.  The Veteran further contends that he contracted 
hepatitis C as a result of these incidents.          

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection; instead, they ease the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The statute provides a basis 
for determining whether a particular injury was incurred in 
service but not a basis to link the injury etiologically to 
the current condition.  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997). 


Analysis

	1.  Skin Disorder to include venereal warts

The Veteran's service treatment records show that he was seen 
for persistent diffuse dermatitis papules and furnacles on 
the back, shoulders, arms (upper), neck, and face in October 
1968.  However, the Veteran was noted to have normal skin 
upon separation in August 1970.  The Veteran filed an initial 
claim for service connection for a skin disorder in October 
1989.  In connection with this claim the Veteran was afforded 
a VA skin examination in January 1990.  The impression was 
genital lesions.  By rating decision dated in November 1990 
the RO denied service connection for a skin disorder, 
specifically genital warts.  As above, the Board reopened the 
issue of entitlement to service connection for a skin 
disorder in a September 2008 decision based on the submission 
of new and material evidence.      

In April 2004 correspondence the Veteran's VA physician noted 
that the Veteran was being treated for seborrheic dermatitis 
and dyshidrotic dermatitis and noted that, per the Veteran's 
report, these disorders began during the Veteran's Vietnam 
military service from 1968 to 1969.    

Pursuant to the September 2008 Board decision/remand, the 
Veteran was afforded a VA examination in November 2008.  The 
Veteran was ultimately diagnosed with dyshidrotic eczema of 
the hands and feet and nummular eczema of the back.  The 
examiner noted that the venereal warts present during the 
January 1990 VA skin examination were no longer present and 
not due to military service.  The examiner noted that there 
was no evidence that the Veteran had venereal warts in 
service.  The finding of venereal warts was an incidental 
finding on a rating examination in 1990 from 20 years post-
separation.  Therefore, the examiner opined that the venereal 
warts were not due to the Veteran's military service.

The examiner also opined that the Veteran's current skin 
disorders including seborrheic dermatitis, which was not 
found at the time of the examination, and dyshidrotic eczema, 
as well as nummular eczema were not due or incurred during 
the Veteran's military service.  The examiner noted that the 
Veteran was treated during service for furunculosis which was 
an infectious entity and was treated and resolved with 
topical cleansers.  The Veteran was noted to have recurrent 
furuncle on the back at a VA examination in October 1971 with 
no recurrence noted.  Seborrheic dermatitis and dyshidrotic 
dermatitis as well as nummular eczema were not related to 
furuncolosis as these were not infectious diseases, but were 
instead chronic dermatitis.  There was no evidence that these 
entities were present while the Veteran was in service, and 
it was noted that the Veteran was first diagnosed with these 
conditions in December 2002.  Also noted was the July 2008 
dermatology examination, which stated that the Veteran had a 
rash on his back beginning onset of two years ago, some 40 
years post-release from active duty.  

Given the evidence of record, the Board finds that service 
connection for a skin disorder to include venereal warts is 
not warranted.  While the Veteran's service treatment records 
show treatment for persistent diffuse dermatitis papules and 
furnacles on the back, shoulders, arms (upper), neck, and 
face during service and an April 2004 VA treatment note 
related the Veteran's current skin disorder to the Veteran's 
Vietnam military service, it appears that the opinion was 
based on the Veteran's reported history, rather than based on 
a review of the medical records, particularly the claims 
file.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(medical opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described).  

The Board finds the November 2008 VA medical opinion to have 
the most evidentiary weight.  First, the Board finds that a 
VA examiner is competent to render a medical opinion as to 
the etiology of the veteran's current back disorder.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Second, the 
November 2008 VA examiner reviewed the Veteran's service 
treatment records as well as current private medical records 
and discussed all relevant evidence regarding the Veteran's 
current skin disorder.  The examiner provided reasons and 
bases for his/her conclusion and pointed to evidence which 
supported the conclusion.  Specifically, the November 2008 VA 
examiner noted that the Veteran's current skin disorder could 
not be related to the infectious skin disorder he sustained 
in service as the Veteran's current skin disorder is not an 
infectious disease.  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Veteran's claim for service connection includes his own 
assertion that his current skin disorder is related to 
service.  His recitation of his symptoms during service is 
accepted as true.  To the extent that the Veteran may be 
competent to report on his own observations regarding his 
skin condition (see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007)), the Board finds his assertions outweighed 
by the detailed opinion provided by the November 2008 VA 
examiner who discussed the Veteran's in-service and post-
service history.  Although this case contains medical 
opinions both in support and against the Veteran's claim, the 
Board finds that the November 2008 VA medical examiner's 
opinion to be more probative, for reasons described above.  

The preponderance of the evidence is against the claim for 
entitlement to service connection for a skin disorder, and 
the appeal is denied.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
Veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).
   
	2.  Migraine Headaches

The Veteran's service treatment records also show that the 
Veteran complained of severe headaches several times during 
service.  Specifically, the Veteran was hospitalized in June 
1968 for severe headaches.  The impression was malaria.  
However, upon separation in August 1970 the veteran denied 
"frequent or severe headaches" in his Report of Medical 
History.  A January 1979 VA outpatient treatment record shows 
that the veteran complained again of migraine headaches 
which, according to the Veteran, he had had for years.  The 
Veteran submitted an initial claim for service connection for 
headaches in February 1997.  He was scheduled for a VA 
examination in April 1997 but failed to report to this 
examination and the RO denied service connection for 
headaches in a May 1997 rating decision.  As above, the Board 
reopened the issue of entitlement to service connection for 
migraine headaches in a September 2008 decision based on the 
submission of new and material evidence.   

Pursuant to the September 2008 Board decision/remand, the 
Veteran was afforded a VA examination in November 2008.  Upon 
physical examination the VA examiner diagnosed the Veteran 
with chronic migraine headaches.  The examiner also opined 
that the Veteran's migraine headaches were less likely as not 
incurred during the Veteran's military service.  The examiner 
noted that the Veteran had one episode of headaches treated 
with Fiorinal in service and no diagnosis of a headache 
disorder during service.  The next episode of a headache was 
noted in January 1979, approximately nine years after 
service.  As there is no continuous treatment for headaches 
since service and no evidence that the Veteran originally had 
migraine headaches in service, the Veteran's current migraine 
headaches were less likely related to service.  The examiner 
also opined that it would be mere speculation to state 
whether the migraine headaches were caused by or were 
aggravated by the Veteran's service-connected PTSD.  There is 
no evidence of a link in the Veteran's medical records of any 
relationship between the Veteran's migraine headaches and his 
PTSD.  The examiner noted that the Veteran has chronic daily 
headaches and no evidence of stress related conditions 
causing increased frequency or severity of headaches.  
Because there was no evidence, it would be mere speculation 
on the examiner's part as to whether PTSD either caused or 
aggravated the Veteran's migraine headaches.  

Given the evidence of record, the Board finds that service 
connection for migraine headaches is not warranted.  While 
the Veteran's service treatment records show complaints of 
headaches in service, the Veteran denied headaches upon 
separation from service and the November 2008 VA examiner 
opined that the Veteran's current migraine headaches are not 
related to service or to the Veteran's service-connected 
PTSD.  As above, a competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin, 1 Vet. App. 
at 175.  There are no other contrary medical opinions of 
record.  The opinion of the November 2008 VA examiner is 
highly probative and outweighs the other evidence of record, 
including the Veteran's contentions.  As such, service 
connection is not in order.

	3.  Hepatitis C

Service treatment records show that the Veteran received 
several shrapnel wounds and was hospitalized for malaria 
during service.  Approximately one year after the Veteran's 
separation from service in October 1971 the veteran was noted 
to have yellow skin and eyes in a VA outpatient treatment 
report.  The Veteran was first diagnosed with hepatitis C in 
1991, but without any symptoms at that time.    

A March 2004 statement from the Veteran's VA physician noted 
that the Veteran sustained gun shot wounds during his tour of 
service from 1968 to 1969.  The examiner also noted that the 
Veteran was also exposed to blood, received a blood 
transfusion during emergency surgery, was diagnosed with 
malaria, and was treated in the local hospital for jaundice, 
fatigue, malaise, and poor appetite.  The VA physician noted 
that the Veteran's history suggested that he was infected 
with hepatitis C long before 1991 and opined that the Veteran 
contracted hepatitis C sometime in 1968-1969.

The Veteran was afforded a VA examination in November 2008.  
Upon physical examination the VA examiner diagnosed the 
Veteran with hepatitis C, remote, currently in remission with 
some residual of daily fatigue.  The examiner also opined 
that the Veteran's hepatitis C was not incurred during his 
military service.  Specifically, the examiner noted that the 
Veteran had normal transaminase levels while in the service 
with a glutamic oxalic transaminase (GOT) of 14 in June 1969.  
In 1971, post-service, the Veteran had no evidence of 
elevated transaminases.  Upon examination in October 1971 the 
Veteran's bilirubin was 1.0, his GOT was 20, and his 
glutamic-pyruvic transaminase (GPT) was 15.  The Veteran 
reportedly had a tattoo post-service in 1979.  In addition, 
the Veteran indicated that he had used IV drugs until at 
least 1975 or even 1990.  There was no evidence of a blood 
transfusion or blood exposure during the Veteran's military 
service despite the Veteran's shell fragment wounds which, 
according to the examination dated in October 2002, were 
superficial.  In additional, gastrointestinal notes from Palo 
Alto stated that the Veteran has had transaminises since 
1994, well after the service dates of September 1967 to 
September 1970.  Review of the laboratory values for the GOT 
and GPT showed elevation in July 1993 of a GOT of 120 and GPT 
of 265.  Therefore, the examiner noted that transaminase 
elevation occurred after service since the transaminase 
levels were normal in 1971 post-release from service, and 
hepatitis C is, therefore, most likely due to tattoo or IV 
drug abuse.  

Given the evidence of record, the Board finds that service 
connection for hepatitis C is not warranted.  While the March 
2004 VA physician opined that the Veteran contracted 
hepatitis C during his military service, it appears that the 
opinion was based on the Veteran's reported history, rather 
than based on a review of the medical records, particularly 
the claims file.  See Swann, 5 Vet. App. at 233 (medical 
opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described).  

The Board finds the November 2008 VA medical opinion to have 
the most evidentiary weight.  First, the Board finds that a 
VA examiner is competent to render a medical opinion as to 
the etiology of the veteran's current back disorder.  See 
Guerrieri, 4 Vet. App. at 470-71; see also Black, 10 Vet. 
App. at 284.  Second, the November 2008 VA examiner reviewed 
the Veteran's service treatment records as well as current 
private medical records and discussed all relevant evidence 
regarding the Veteran's current hepatitis C.  The examiner 
provided reasons and bases for his/her conclusion and pointed 
to evidence which supported the conclusion.  Specifically, 
the November 2008 VA examiner noted that the Veteran's 
current hepatitis C could not have been contracted in service 
as the Veteran's transaminase levels were normal in 1971, 
post-service.  The examiner also noted that it was much more 
likely that the Veteran contracted hepatitis C through his 
post-service tattoo or IV drug use.  In assessing such 
evidence, whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens, 11 Vet. App. at 382.  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean, 13 Vet. App. at 448-9.

The Veteran's claim for service connection includes his own 
assertion that his current hepatitis C was contracted during 
service.  The Board does not doubt the sincerity of the 
Veteran's beliefs that his current hepatitis C is due to his 
active military service; however, he is not competent to 
identify that condition.  See Jandreau, 492 F.3d at 1377.  
His assertions are outweighed by the detailed opinion 
provided by the November 2008 VA examiner who discussed the 
Veteran's in-service and post-service history.  Although this 
case contains medical opinions both in support and against 
the Veteran's claim, the Board finds that the November 2008 
VA medical examiner's opinion to be more probative, for 
reasons described above.  

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for hepatitis C, and the appeal is denied.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In February 2002 (skin/migraines), October 2002 
(skin/migraines), July 2003 (hepatitis C), December 2003 
(skin/migraines/hepatitis C) letters the RO included an 
explanation of VA's duty to assist in obtaining records and 
providing a medical examination or opinion where necessary.  
The letters also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claim, any medical evidence of current disabilities.  March 
2006 and November 2008 letters addressed the rating criteria 
and effective date provisions that are pertinent to the 
appellant's claims.  The April 2004 and November 2004 
statements of the case and August 2004, November 2007, and  
December 2008 supplemental statements of the case provided 
the appellant with the relevant regulations for his service 
connection claims, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of the claims.  Specifically, the April 2004 
statement of the case included the criteria for secondary 
service connection (38 C.F.R. § 3.310). 

The claims were readjudicated in a December 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board although he declined to do 
so.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a skin disorder to include venereal 
warts is denied. 

Service connection for migraine headaches is denied.

Service connection for hepatitis C is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


